DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 depends on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 8 is directed to a process. Claim 8 is representative of claims 1-7 and 9-20.
Step 2A Revised (First Prong)
Determine whether claim 8 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 8. A method comprising:
receiving, via a network, sale data including an item identifier and data identifying a location of where the item identifier was captured;
storing the item identifier, data identifying the location, time of day, and pricing data to a database;
generating a visualization from the stored data for a period including a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated; and
outputting the visualization.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed while following a procedure that organizes human activity. 
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 8. A method comprising:
receiving, via a network, sale data including an item identifier and data identifying a location of where the item identifier was captured;
storing the item identifier, data identifying the location, time of day, and pricing data to a database;
generating a visualization from the stored data for a period including a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated; and
outputting the visualization.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by conventional use of computing system components to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea: (see note below)
Claim 8. A method comprising:
receiving, via a network, sale data including an item identifier and data identifying a location of where the item identifier was captured;
storing the item identifier, data identifying the location, time of day, and pricing data to a database;
generating a visualization from the stored data for a period including “a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated;” and
outputting the visualization.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting data, retrieving data, manipulating data, calculating, searching data, transmitting data, matching etc) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. 
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response” (DSMER) Pilot Program. Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9 and 11-20 are rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, in view of Cardno et al., 2011/0261049 “Cardno.”
In Cozad see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 8. A method comprising:
[Cozad: Abstract]  Techniques for managing product location information are described. Managing product location information may include collecting, storing, generating, and synthesizing information about the location of products or other items in a store, retail location, warehouse, or other location. In one embodiment, a user operates a mobile device (e.g., scanner, smart phone) to efficiently scan item identifiers corresponding to items on the shelves of a store. In some cases, the user need only scan a single item identifier in a section or shelf, which is then used to obtain information about other items in that section, such as based on a planogram or other store inventory information. In some embodiments, shelves, sections, and/or aisles include location identifiers that can be scanned in order to reset, save, and/or initialize a record that stores information about products located at that shelf, section, or aisle.
receiving, via a network, sale data including an item identifier and data identifying a location of where the item identifier was captured;
[Cozad: 0016] In one embodiment, the mobile device receives an indication of an initial position in a store. Then the mobile device receives a series of item identifiers that each correspond to one of multiple items located on a shelf in the store. Typically, the item identifiers are received from a scanner (e.g., barcode scanner, RFID scanner) operated by a user who is traversing the shelf and scanning one item after another. The mobile device sends (e.g., to a remote server) and/or records each item's unique location and then receives an indication that the user has reached the end of the shelf (or section), at which point the mobile device prepares to set or adjust store aisle location information for a next group of items without any additional input from the user. In this manner, the user can scan one shelf after another with minimal inputs (typically just an indication of a beginning or end of shelf) to the mobile device, and without any manual entry of store aisle location information (e.g., product identifier, shelf number, aisle number, section number, etc.).
[Cozad: 0022] FIG. 1.1 is an example block diagram illustrating product location information management according to an example embodiment. In particular, FIG. 1.1 shows a user 104 operating a scanning device 130 in cooperation with a mobile device 120 to obtain store aisle location ("SAL") information for items 150a-150c. The items 150 are arranged within a shelving unit 140 comprising shelves 142a-142e. In particular, the items 150 are located on shelf 142b. The mobile device 120 includes logic 122 which may be an application or other module that is configured to facilitate the efficient collection of SAL information, as discussed herein.
[Cozad: 0029] The screen 1.200 further includes a SAL information display section 1.206 that includes a table used to display information about items as they are scanned by the user. The table displays item number, scan or collection order, UPC number, product name, company name, number of facing for that associated product (e.g., facing information).
storing the item identifier, data identifying the location, time of day, and pricing data to a database;
Rejection is based in part upon the teachings applied to claim 8 by Cozad and further upon the combination of Cozad-Cardno.
In Cozad see at least:
[Cozad: 0054] In some embodiments, search results may be based at least in part on what locations are near the present location of a user. For example, search results may include results or suggestions (possibly based on paid placement) for products that are known to be within reach or otherwise very nearby a user's current location. The user's current location may be learned in various ways, such as via a GPS in the user's mobile computing device or based on a bar code scanned by the user at the store (e.g., to obtain dietary or price information regarding a product on a shelf). Please note: For examination purposes, Cozad collect price information.
Although Cozad implements a heat map and collects information within a retail store, e.g. item, item location and pricing, Cozad does not expressly mention collecting time of day information. Cardno on the other hand would have taught Cozad such techniques.
In Cardno see at least:
[Cardno: Abstract] In a data visualization system, a method of creating a visual representation of data, the method including the steps of providing instructions to an end user to assist the end user in: constructing multiple graphical representations of data, where each graphical representation is one of a predefined type and includes multiple layers of elements that contribute to the end user's understanding of the data; arranging multiple graphical representations of different types within the visual representation in a manner that enables the end user to understand and focus on the data being represented; and displaying the visual representation.
[Cardno: 0011] As a further example, within the Retail Industry, data may include temporal aspects related to an individual transaction such as day, time, day of the week, the proximity of the date of purchase to known holidays. This data may also include special aspects such as the location of the outlet, the relative location of items on the shelves (e.g., aisle, placement within the aisle, height of placement on the aisle). Further examples may include data related to products such as quantity of each individual item purchased, other items in the market basket purchased with the item, price of the items, total value of the transaction, profit margins of the items and an item's shelf life.
[Cardno: 0144] Heatmaps: A heat map is a graphical representation of data where the values taken by a variable in a two-dimensional map are represented as colors. A very similar presentation form is a Tree map.
[Cardno: 0165] In the retail industry, examples of a retail business measure may include, for example, store profitability per square foot (or square meter).
[Cardno: 0859] Correlation information can be overlaid over a map of transaction attributes in the form of a heat map. In FIG. 14 a location based heat map is displayed in the form of a department store 1400 having product shelves 1405 and 1410 containing products 1420, 1425, 1435, 1440 and 1445. A heat map indicates high purchase value or volume areas 1455 and highlights products 1430 and 1440. In this embodiment a basket consisting of products 1430 and 1440 is highlighted as a correlation threshold has been exceeded. This threshold may be a magnitude, frequency, time or business performance threshold which may be varied by a user. All correlations between transaction items may be displayed in a more complex heat map. A user may then explore areas of interest by clicking a cursor on the area etc. For example clicking on 1440 may reveal an icon 1450 showing that mainly men buy the item. Supplementary information in numerical, literal or visual form may be displayed as a user explores a region of the heat map. Further detailed information upon which the heat map has been generated may also be displayed.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Cardno, which include utilizing temporal aspects, e.g. time of day, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Cardno to the teachings of Cozad would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
generating a visualization from the stored data for a period including a representation of at least a factor of the pricing data for each of a plurality of areas associated with location identifiers including one of which the data identifying the location is associated; and outputting the visualization.
Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Cardno.
In Cozad-Cardno see at least:
[Cozad: 0060] … In some embodiments, a "heat map" of a section, aisle, or entire store may be generated, in order to graphically depict areas or regions of a store that are particularly high (e.g., colored red to indicate "hot") or low (e.g., colored "blue" to indicate "cold") revenue generators.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Cardno regarding system computing elements, see at least Cozad: Fig. 6 (memory, display, CPU etc.).
Regarding claims 5-7, 9, 11 and 12: Rejections are based upon the teachings and rationale applied to claims 1 and 8. See Cozad.
Regarding claims 13-15: Rejections are based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Cardno.
In Cozad-Cardno see at least:
[Cardno: 0011] … Further examples may include data related to products such as quantity of each individual item purchased, other items in the market basket purchased with the item, price of the items, total value of the transaction, profit margins of the items and an item's shelf life.
[Cardno: 0124] Business Performance Drivers (BPDs): A Business Performance Driver (BPD) is a business metric used to quantify a business objective. For example, turnover, sales. BPDs are Facts (sometimes referred to as measures). Facts are data items that can be counted. For example, Gross Sales; Units Sold. BPDs comprise of: [0125] 1. Measures: Data items that can be counted. For example, Gross Sales; Units Sold. [0126] 2. Dimensions: Data items that can be categorized. For example, Gender; Locations. [0127] 3. Restrictions can be applied to BPDs. These filter the data included. For example a restriction of `State="CA"` may be specified to only include data for California. [0128] 4. Normalizations can be applied to BPDs. These specify (or alter) the time period the BPD refers to. For example--Daily Units Sold, Monthly Profit.
[Cardno: 0133] Examples of a BPD in the Retail Industry may include the maximizing gross sales per unit of area (e.g., square foot, square meter), maximizing the average profitability of transactions over a period of time, or the average ratio of high profit items to low profit items within market baskets
[Cardno: 0165] In the retail industry, examples of a retail business measure may include, for example, store profitability per square foot (or square meter).
Regarding claim 16: Rejection is based upon the teachings and rationale applied to claim 1 and 8. See Cozad.
Regarding claim 17: Rejection is based upon the teachings and rationale applied to claim 8 and further upon the combination of Cozad-Cardno regarding system computing elements, see at least Cozad: Fig. 6 (memory, display, CPU, network interface, etc.).
Regarding claims 18-20: Rejections are based upon the teachings and rationale applied to claims 8, 17 and dependents of claim 8 reciting similar subject matter.
Claims 2, 3 and 10 are rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, and Cardno, 2011/0261049, as applied to claims 1 and 9, further in view of Scipioni et al., US 2013/0103608 “Scipioni.”
Rejections are based in part upon the teachings and rationale applied to claims 1 and 9, and further upon the combination of Cozad-Cardno-Scipioni. Although Cozad-Cardno collect item location in a store via the user’s mobile device, e.g. GPS, Cozad-Cardno do not expressly mention the use of beacons placed within the store. Scipioni on the other hand would have taught Cozad-Cardno such techniques using beacons for in-store location determination.
In Scipioni see at least:
[Scipioni: 0006] One of the broader forms of the present disclosure involves a method. The method involves: determining a location of a user inside a facility; accessing, by a processor of a service provider, an information map of the facility based on at least one of: electronic scans of items in the facility made by the user and a planogram of the facility; and offering a service based on the information map and the location of the user.  
[Scipioni: 0014] Rapid advances in the fields of telecommunications and integrated circuits have led to the popularization of portable electronic devices. In addition to telecommunication and computing capabilities, these portable electronic devices are often equipped with cameras, Global Positioning System (GPS) transceivers, and various kinds of sensors such as accelerometers, proximity sensors, ambient light sensors, compasses, gyroscopes, etc. These features, along with the communication and computing capabilities, make the modern day portable electronic devices very versatile and powerful.
[Scipioni: 0022] The user's position inside the store A is shown in the interface 20C. The user's location may be determined using several methods. In certain embodiments, electronic beacons may be placed at various locations inside the store. These beacons may be RFID devices in some embodiments. Each beacon may be associated with an aisle or an item type such as beers or coffee. The locational information of the beacons is also sent to the service provider offering the app 35 of FIG. 1. When the user walks around in the store, as he approaches a particular item, the beacon associated with that item senses the user's presence by way of electronic communication with the user's portable electronic device. As such, the user's location inside the store can be determined using the beacons. It is understood that multiple beacons may also be deployed for each aisle or for each product type. Accordingly, the location of the user may be determined with greater precision.
[Scipioni: 0024] Though RFID devices have been used to illustrate "beacons" herein, it is understood that beacons are not limited to RFID devices and may in fact include other suitable devices such as cameras or other types of electronic communication devices in alternative embodiments. For example, in some embodiments, beacons may include micro-GPS electronic communication devices, for example micro-GPS transceivers or transmitters.
[Scipioni: 0027] However, the planogram may be altered or tweaked by managers (or another person in charge) of a regional store. Thus, to construct a more precise and accurate map, other techniques may be used. In some embodiments, the user may use the portable electronic device to electronically scan the items, for example by taking a picture of either the item itself or its bar code. The electronic scan of the item is communicated to the service provider, which may utilize a computer server to store such information. Also as discussed above, the user's location may be determined by beacons or other suitable methods such as triangulation using electronic communication signals. Since the user's location is known, and an electronic scan of the item by the user is detected, then it follows that the scanned item is near the user's present location. This information may be gathered and stored by the service provider.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Scipioni, which utilize in-store beacons to determine a user’s location at time of scanning an item identifier, e.g. picture of the item or its bar code, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Scipioni to the teachings of Cozad-Cardno would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claim 4 is rejected under 35 USC 103 as being unpatentable over Cozad, US 2013/0173435, and Cardno, 2011/0261049, as applied to claims 1 and 9, further in view of Scipioni, US 2013/0103608, and Olsen et al., US 2017/0272155 “Olsen.”
Rejection is based in part upon the teachings and rationale applied to claim 3 by Cozad-Cardno-Scipioni and further upon the combination of Cozad-Cardno-Scipioni-Olsen. Although Cozad-Cardno-Scipioni utilized GPS for item location (Cozad), Cozad-Cardno-Scipioni do not expressly mention visible light communications (VLC) as means for locating a user within a store. Olsen on the other hand would have taught Cozad-Cardno-Scipioni techniques for using visible light sources for location purposes.
In Olsen see at least:
[Olsen: 0012] In an exemplary embodiment, a retail merchandising system includes a plurality of gondolas positioned in a retail space, a plurality of visible light communication (VLC) sources positioned in the retail space, and at least one VLC sensor disposed at a fixed location relative to each of the plurality of gondolas. The plurality of VLC sources and the at least one VLC sensor are configured to cooperatively identify a location of the gondolas in the retail space. The VLC sources may be overhead lights in the retail space. The system may include four VLC sensors respectively positioned at four corners of each of the plurality of gondolas. The VLC sources and the VLC sensors may define the location of the gondolas in terms of x and y coordinates relative to boundaries of the retail space.
[Olsen: 0013] In one arrangement, a system server communicating with the VLC sources and the VLC sensors is programmed to process data received from the VLC sensors to identify the location of the gondolas. In this context, each of the gondolas may define at least one aisle, and the system server may store at least one planogram for each aisle. The system server may be programmed to identify a product location of a specific product in the retail space based on the location of the gondolas and the planograms. A customer mobile device may be configured to receive signals from the VLC sources, where the system server may be programmed to determine a location of the customer mobile device and to communicate with the customer mobile device. The system server may be programmed to identify product information based on the location of the customer mobile device and the planograms, where the system server communicates the product information to the customer mobile device. The product information may be a product discount or special offer.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Olsen, which utilize visible light sources positioned within a retail space for location purposes, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Olsen to the teachings of Cozad-Cardno-Scipioni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0365334 (Hurewitz) “Retail Customer Service Interaction System and Method,” discloses: [0021] The retail store system 100 also includes a customer follow-along system 150 to track customer movement within the retail space 102 and to monitor customer interaction with the physical retail products 110 and the virtual display 120. The customer follow-along system 150 is useful to retailers who wish to understand the traffic patterns of customers 130, 132 around the floor of the retail store 102. To implement the tracking system, the retail space 102 is provided with a plurality of sensors 152 (indicated by boxes containing an "x" in FIG. 1). The sensors 152 are provided to detect customers 130, 132 as they visit different parts of the store 102. Each sensor 152 is located at a defined location within the physical store 102, and each sensor 152 is able to track the movement of an individual customer, such as customer 130, throughout the store 102. [0026] Location data for the customer 130 from each sensor is aggregated to determine the path that the customer 130 took through the store 102. The system 150 may also track which physical products 110 the customer 130 viewed, how long the customer 130 looks at a particular item, and which products were viewed as images on a virtual display 120. A heat map of store shopping interactions can be provided for a single customer 130, or for many customers 130, 132. The heat maps can be strategically used to decide where to place physical products 110 on the retail floor, and which products should be displayed most prominently for optimal sales.
US 2018/0025412 (Chaubard et al.) “Determining In-Store Location Based on Images,” discloses: [0031] FIG. 2 illustrates an example layout of a store, in accordance with some embodiments. The illustrated store includes aisles 200 and departments 210 within the store that display products of a certain type. FIG. 2 also illustrates a shopping unit 220 that is passing between aisles of the store. As described above, the shopping unit 220 can include a shopper client device connected to one or more cameras 230 that are directed outwards from the shopping unit. The cameras 230 are configured to capture images of products on shelves within the store. The shopper client device can transmit the captured images to an in-store location system to determine the location of the shopper within the store. [0041] The in-store location system additionally may provide shopper behavior information to the store associate via the store client device. The shopper behavior information can include a heat map of where shoppers tend to be in the store, information describing the paths of travel of shoppers as the travel through the store, where shoppers tend to pause in walking, or which aisles tend to have the most shoppers. The in-store location system also may provide the store associate with real-time locations of shoppers currently in the store.
US 10,733,661 (Bergstrom et al.) “Automatic Mapping of Store Layout Using Soft Object Recognition,” discloses: FIG. 9 illustrates an example image 900 captured by the autonomous vehicle 12 and analyzed by the map building application 146 of the server device to determine likelihoods that each of the objects in the image 900 correspond to the retail products in the template library. In some embodiments, the likelihoods may be determined using the nearest neighbor algorithm as described above. FIG. 9 also illustrates example heat maps 910 representing the likelihoods that each of the objects in the image 900 correspond to the retail products in the template library. A heat map may be a visual representation of the likelihood that each object or pixel location within the image 900 corresponds to one of the retail products in the template library. For example, for a particular retail product, a “hot” section of the heat map 910 (illustrated by orange and red colors) which corresponds to the image 900 may represent a high likelihood that the corresponding section of the image 900 corresponds to the retail product.
US 11,126,961 (Kulkarni et al.) “Methods and Systems for Generation a Planogram At a Retail Facility,” discloses: (col. 1, line 22-31) Retailer often utilize planograms to design a physical layout of their retail facilities. Generally, a planogram is a diagram or model that indicates the placement of retail products on shelves on the sales floor of a retail store in order to maximize product sales at the retail store. While developing planograms, it is often difficult for retail store workers to visualize the existing modular setup within that facility, and to determine which products can be replaced on the shelves with other products in order to increase the product sales at the retail store. (col. 8, line 63-col. 9, line 14) In some aspects, in addition to or instead of the graphical elements 197 and 198, the additional information regarding the suggested replacement products 191 (FIG. 4) and 193 (FIG. 5) can include a graphical element 199 in the form of a heat map, indicating the customer foot print (predicted customer foot traffic in an isle at the retail facility containing the shelf where the selected replacement product will be physically positioned) estimated to result within a given window of time (e.g., a month (as shown in FIGS. 4 and 5), 1 week, 1 month, 3 months, 6 months, 1 year, etc.) from the placement of the suggested replacement products 191 or 193 on the shelves 180. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 21, 2022